Claims 1, 9, 17 have been amended. 
In response to the amendment in the AFCP request, the Applicants argument regarding the new limitation “…a forwarding duration of a data flowcell is greater than a length of a sampling period.” is persuasive. 
Claims 1-20 are allowed.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: For independent claims 1, 9 and 17, the following underlined claim limitation is not disclosed by any prior art: “…forward different data flowcells on different sampling paths selected from the d sampling paths when (1) paths with a smallest network congestion extent that are collected in different preset sampling periods are different and (2) a forwarding duration of a data flowcell is greater than a length of a sampling period.”

Closest prior art:
Attar (US20150127797A1) discloses at FIG. 7A, para 113, the local congestion metric is generated based, upon a number of packets or bytes transmitted via the corresponding uplink within a particular period of time. In addition, the local congestion metric may be based, upon a rate at which packets or bytes are transmitted via the corresponding uplink. For example, the rate at which traffic is forward different data flowcells on different sampling paths selected from the d sampling paths when (1) paths with a smallest network congestion extent that are collected in different preset sampling periods are different and (2) a forwarding duration of a data flowcell is greater than a length of a sampling period.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472